Title: General Orders, 11 February 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Feby 11th 1776
Parole Bristol.Countersign Hadley.


Benj: Woodman of Capt. Darby’s Company, in Col. Prescot’s Regiment, tried at a late General Court Martial whereof Col. Huchinson was President for “Desertion”—is found guilty by the Court and sentenced to receive Twenty Lashes upon his bare back—The General approves the sentence, and orders it to be executed, at such time and place, as Col. Prescot shall think proper.
James M’Cormick of Capt. Farrington’s Company in Col. Serjeants Regt tried at the above Court Martial for “assaulting, beating and robbing, Samuel Marston Serjt in Col. Poor’s Regiment”—is found guilty by the Court, and sentenced to receive thirty-nine Lashes, and order Four-pounds to be stopped out of his pay, to reimburse Serjeant Marston, what the prisoner robb’d him of.
